Motion granted insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellants’ points, upon condition that the appellants serve one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellants’ points on the Corporation Counsel of the City of New York and file 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellants’ points with this court on or before December 8, 1959, with notice of argument for the January 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.